Citation Nr: 1453177	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-14 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Whether the overpayment of $82,146 for benefits paid for dependency and indemnity compensation was validly created.


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel


INTRODUCTION

The Veteran died during a training accident while on active duty in July 1984.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.	

The issue of waiver of overpayment of this debt has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In October 2004, the appellant reported to VA that she had recently remarried.

2.  The appellant's spouse died on July [redacted], 2010.

3.  The appellant received dependency and indemnity compensation (DIC) benefits for the period from October 2004 through July 2010.  


CONCLUSION OF LAW

The overpayment of $82,146 for benefits paid for DCI was validly created.  38 U.S.C.A. § 5112(b)(1) (West 2002); 38 C.F.R. §§ 3.400(v)(3), 3.500(n) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, an overpayment was created when the appellant continued to receive DIC after she remarried.  The appellant has challenged the validity of this debt.

Certain notification must be provided to debtors in cases of collection of debts owed by reason of participation in a benefits program.  38 C.F.R. § 1.911(d) (2014).  These notifications include the amount of the debt, the reason for the debt, the available rights and remedies including the concept of and requirement for waiver, and other notifications.  38 C.F.R. § 1.911(d).  In this case, a March 2011 letter informed the appellant that her dependency and indemnity compensation benefits were stopped effective October 2004, the month in which she notified VA that she had remarried, and that this created an overpayment.  She was provided appellate rights at that time.  Another March 2011 letter provided notification regarding the exact amount of the debt and of the appellant's right to dispute the debt, request waiver and request a hearing.  Thus, the appellant has been provided proper notification in this case.  

In October 2004, the appellant reported to VA that she had remarried.  As the appellant was younger than age 57 at the time of her October 2004 marriage, the provisions of 38 C.F.R. § 3.55(a)(10) (2014) are not applicable in this case.

The effective date of a reduction or discontinuance of compensation, dependency and indemnity compensation, or pension by reason of marriage, remarriage, or death of a payee shall be the last day of the month before such marriage, remarriage, or death occurs.  38 U.S.C.A. § 5112(b)(1) (West 2002); see also 38 C.F.R. § 3.500(n) (2014).  As the appellant reported to VA in October 2004 that she had remarried, the discontinuance of dependency and indemnity compensation effective October 1, 2004 was proper.  

The appellant's spouse passed away on July [redacted], 2010.  

A surviving spouse is eligible for reinstatement of benefits based upon termination of marital relationships in certain circumstances.  38 C.F.R. § 3.55(a) (2014).  Of importance in this case, on or after October 1, 1988 remarriage of a surviving spouse terminated by death will not bar the furnishing of dependency and indemnity compensation unless the Secretary determines that divorce or annulment was secured through fraud or collusion.  38 C.F.R. § 3.55(a)(3).  Thus, after the death of her spouse the appellant was eligible for reinstatement of dependency and indemnity compensation benefits.  

The effective date for benefits after the termination of remarriage of a surviving spouse is the date of death if the claim is filed within 1 year after that date; otherwise the date of receipt of claim.  38 C.F.R. § 3.400(v)(3) (2014).  In this case, the appellant filed a claim for reinstatement within 1 year of her spouse's death.  

VA properly reinstated the appellant's dependency and indemnity compensation benefits effective August 1, 2010 as that was the first day of the calendar month following the month in which the award became effective.  See 38 C.F.R. § 3.31 (2014) (the payment of monetary benefits for dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective). 

Given the above, the appellant was not eligible for dependency and indemnity compensation benefits from October 1, 2004 until August 1, 2010.  The appellant does not dispute that she was paid benefits during this period.  

The Board is cognizant of the appellant's argument that she notified VA regarding her marriage in October 2004 and that if her award had been reduced at that time no overpayment would have resulted.  However, the issue before the Board is whether the debt was validly created and not whether a waiver of overpayment should be granted.  That issue has been referred to the AOJ for adjudication.  In this case, the appellant received additional dependency and indemnity compensation benefits for a period of time while she was married.  The effective dates of the discontinuance and reinstatement of benefits for dependency and indemnity compensation benefits were properly calculated as described above.  Thus, the debt was validly created.    


ORDER

The overpayment of $82,146 for benefits paid for dependency and indemnity compensation was validly created.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


